Order, Supreme Court, Bronx County (Bertram Katz, J.), entered August 23, 1994, which, inter alia, denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Issues of fact remain as to whether the self-closing feature of the building’s inner door had been improperly maintained (Dean v New York City Hous. Auth., 191 AD2d 338), since, according to plaintiff’s deposition, the assailants had enough time to approach the building from some distance and gain entry before the door closed. Moreover, it is not clear whether it was possible for the door to have been closed faster manually. Finally, as the IAS Court noted, "[t]he plaintiff has made this allegation [that the door took too long to close] on personal knowledge, and no evidence in rebuttal has been furnished by the defendants”.
We have considered defendants’ remaining contentions and find them to be without merit. Concur—Milonas, J. P., Ellerin, Rubin and Mazzarelli, JJ.